DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 11 March 2022 has bee entered.
Claims 17-26 are currently pending.

Election/Restrictions
Applicant’s election of the invention of Group V, claims 17-26, and the species of SEQ ID 3 in the reply filed on 11 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-26 are considered here.  The claims have been found free of prior art with respect to the elected species of SEQ ID 3, and the examination has thus been extended to an additional species (SEQ ID 36), addressed in the prior art rejections below.

Claim Rejections - 35 USC § 112(a) (written description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 17-26 are directed to a method of cleaning a medical device by contacting the device with a GH39 polypeptide comprising any of the 5-7 amino acid motifs set forth in SEQ IDs 37, 38 and 40 (claims 17 and 22-26), wherein the GH39 polypeptide can further comprise 60-90% sequence identity with SEQ ID 3 (claims 18-21).  The genus of GH39 polypeptides useful in the claimed method would include any naturally occurring GH39 polypeptides (a BLAST search indicates a large number of sequences having high sequence identity to SEQ ID 3; see attached search notes) as well as any variants (e.g., substitutions, deletions, truncations), which together would encompass a very large genus of polypeptides.  The disclosure in the instant specification is limited to several specific species of GH39 polypeptides (see Spec., under Overview of Sequences) and identification of several short motifs common to some of the species (US20200109354 at [0065]).  The specification does not disclose any specific variants, nor provide any guidance (e.g., a particular structure to function/activity relationship) that would allow one skilled in the art to identify such specific variants/polypeptides useful in the method.  The specificationthus fails to describe sufficient representative species for the scope of the entire claimed genus, and have thus failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention. (see MPEP 2163).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 contains the trademark/trade name “Luer-Lok”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular material or product and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17, 18, 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent No. 10499655 to Ma et al., as evidenced by (in the case of claim 22) and/or optionally further in view of (in the case of claim 26) Sharma et al., Biologicals 42.1 (2014): 1-7.
Regarding claim 17, Ma teaches a method of inhibiting/disrupting a biofilm (e.g., biofilm of Pseudomonas species) on a medical device such as a catheter, comprising contacting the device with a cleaning composition comprising a polypeptide of SEQ ID 2 (SEQ ID 2 of Ma is 100% identical to SEQ ID 36 of the instant application, and is thus a GH39 polypeptide, and also comprises the motifs of SEQ IDs 38 and 40 of claim 17) (col. 2, lines 10-55; col. 7, line 1 to col. 8, line 50; col. 10, lines 35-64; SEQ ID 2).  While Ma does not expressly teach contacting the device with the enzyme composition “for a time effective to clean the medical device”, it would have been obvious to carry out the contacting for such a time since Ma teaches applying the enzyme composition for the purpose of disrupting/removing (i.e. cleaning) biofilms on the device (Ma teaches that the enzyme composition cleans the device by disrupting exopolysaccharides that are key components of biofilms (col. 7, line 1 to col. 8, line 50) and that such disruption occurs as a function of time (Examples 3-4), and it would have thus been obvious to carry out the contacting for a time sufficient for such disruption to occur).
Regarding claim 18, SEQ ID 2 of Ma is 69.9% identical to SEQ ID 36 of the instant application (see alignment in attached search results).

Regarding claim 23, Ma teaches that the medical device to be cleaned can be a catheter (col. 2, lines 42-45; col. 10, lines 43-61).
Regarding claim 26, Ma teaches cleaning biofilms formed on catheters and it would have been obvious to clean any type of catheter exposed to bodily fluid, including, e.g., a dialysis catheter, a venous catheter, etc. as recited in claim 26.  Moreover, Sharma teaches that P. aeruginosa is a common cause of ventilator-associated and blood infections, and as such it would further be obvious to use the method of Ma to clean an endotracheal catheter, a venous catheter, a Hickman catheter and/or an intravascular catheter.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ma as evidenced by and/or further in view of Sharma, as applied to claims 17, 18, 22, 23 and 26, further in view of Kovaleva, Best Practice & Research Clinical Gastroenterology 30.5 (2016): 689-704, as evidenced by (in the case of claim 24) McGee et al., Surgical innovation 13.2 (2006): 86-93..
Claims 24 and 25 differ from the combination of Ma as evidenced by and/or further in view of Sharma, as applied to claims 17, 18, 22, 23 and 26, in that: the medical device is a contact lens, a needle, a Luer-Lok connector, a needless connector or a surgical instrument (claim 24); and the medical device is an endoscope (claim 25).
st ¶ to p. 690, 2nd ¶).  Kokaleva further teaches that P. aeruginosa and its biofilms are one of the most common bacteria associated with such contamination (p. 690, 2nd ¶; Tables 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Ma to clean a medical device wherein the device is an endoscope because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use the method of Ma to clean an endoscope because Kokaleva teaches that endoscopes are commonly contaminated with P. aeruginosa biofilms of the type cleaned in the method of Ma and that such contamination is a significant source of patient infections.  Using the method of Ma to clean an endoscope would have led to predictable results with a reasonable expectation of success because Kokaleva teaches that endoscopes are commonly contaminated with P. aeruginosa biofilms and Ma teaches that the method is useful for cleaning Pseudomonas biofilms by disrupting exopolysacchrides that are key components of the biofilms.  Moreover, the teachings of Ma are not limited to any particular type of device and one of ordinary skill would have recognized that the method would be useful for any device to which a biofilm adheres.
Regarding claim 24, Mcgee evidences that endoscopes are used in a range of surgeries (e.g., Abstract) and can thus be considered a surgical instrument. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 16/500,450 in view of Yu et al., Cell research 25.12 (2015): 1352-1367 and (in the case of claims 24 and 25) Kokaleva.  Claims 1 and 16 of the ‘450 App. teach a method for cleaning an item by contacting the item with a Dnase and a GH39 polypeptide of SEQ ID 86 (SEQ ID 86 is 100% identical to SEQ ID 3 of the instant claims). Yu teaches that PslG protein from P. aeruginosa (i.e. the same protein described in Ma, above) can be used for disrupting P. aeruginosa biofilm polysaccharides in combination with Dnase (under Introduction; p. 1364, under Psl extract preparation and degradation of Psl in vitro by PslG).  It would have been obvious in light of Yu and Ma that GH39 polypeptides such as PslG protein taught by Ma and Yu and substantially similar polypeptides such as the GH39 polypeptide taught by the ‘450 App (which is ~70% identical to the protein of Ma and Yu) could be used for the same purpose as taught by Ma (i.e. for cleaning a medical devices), including for the various medical devices known to be susceptible to Pseudomonas biofilms taught in the 103 rejection above.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.